 DECISIONS OF NATIONAL. LABOR REI.ATIONS BOARDThe Methodist ome ad Service Employees Inter-national Union, Local 579, AFL-CIO, C,C.Case 1 1-CA--7134November 21, 1980SUPPLEMENIAL DECISION ANDORI)ERBH CItAIRMAN FNNIN(; ANI) MI:MBItRSJ NKINS NI) TRtIISl)AI.. iOn April 15, 1980, Administrative Law Judge J.Pargen Robertson, pursuant to an order of theUnited States Court of Appeals for the Fourth Cir-cuit' remanding the Board's Decision and Orderissued on January 27, 1978, in the instant proceed-ing,2issued the attached Decision. Thereafter, Re-spondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations 13oard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,a'and cl(nclusions4of the Administrative Law Judgeand to adopt his Recommendations.5't, F 2d 11'73 IlTe1l-234 NlIRH 535:R p lldellt c itllcenliis tat nlany i1i te Ad Itll istrali c I al Jitdge'sfilidilg ad CloTIclnsl areit 1ased upon "arbilrary rejectilons If Ltltli'pii-Cd e idce IIC sglisel .1 reihility dclirinlillnaii" Upon calrful exannl-naloi of the Adnillisiratic law: Judge's )ccision and the enltire recor d,v., fdl( 1iii) iTierit itO a i ticrilion tli tI he AdniitStraitie Is Judgesilterpretaltilon of evidence illnd his credihility findings show hiasand pii Pudice I urther, we lotle thalt t is the Board's eslahlished phlics I to,o1 Clil uC LII adillil;ll. law juIdge rlIUltIiOn1 ItIh respectI t r(lihilit uess t1le cleir jprepondtierianie it a.ll of the relcvanl c,,idc riirliI cI)inccs us thail Ith restlutilon are ilclorrecl .Slundard air 'aJl 'Pnu/ s/.Inc.. 91 NRII 544 (195(), calnd 18K :.2d 3(12 13d Cir. 1951) 11 ligilt I0tRespoletlleil' clilcnliiOlln, we have carlll y cxnamillned te Ic ,d til 1f11ino basis f reversing he Admilistrailve Ilaw Judges credihilit r ulions adlitii. e find io ierit t Respondenit's Ciiteltiloll that IheAdmin itrlatl e I Judge, i eaching his credibility resolhins, il l-properly relied upon l it' aIlidalil itf employee Karin Ulmer takenll urinigtile iseStigaltiln f ihttiiit011 II ie tinderlyinig repreenialiionI plocttcedillg l/vin J B/arl inl ('i, t.l 23h NIRB 242 (197K)4 Respondetll ccep t the Administrative aw Judge's reliance ointhe testimonly of cllpl see C arlc Brtlwn in reaching his faclual lilditgsconcerning anll April 28, 1977, ellersalon which Resplonden assel,connect the alleged objecclionahle "knife incident" to the Uion or theelection Relyinrg oll Broln's testim ony Ihat she had no recollectionl olthe clronversalion, the Adnl tistratie Law Judge fiound that lro vtn iwasnot present during tile conllersation at which a picket line was discussedand he concluded, inter aita. that there is insufficient es idence to ronnectthe kife incident Ilo the Union or the election r to finld that tihe incidentcast a cloud ,f fear or apprehensioti over the election sufficient for it tibe said that it might have influenced the result Even if Brown's testimo-nv is conlsrued as a failure to recall the conltent of the April 28 convl ersa-titon rather than a denlial of her presence, we agree with the cnclusilonstif the Adrnirlistratie Law Judge. The fact tat Brotwn had 1it rco llcc-lioln f the suhject matter discussed during the cnversation make, it ulllikely that as a result thereof she connecled the knife icidenll wilh theUnion or the election Further. ias notel hy he Adtlinitrlti c Ila,Judge, BrFirn to ld eniplsec Ardie ( rtr about Ihe knife intcidifrt hiutsaid olhing to arl whitch t otld camile t that cidentlet t Ih l iiOll orthe eleclion253 NLRI No. 55ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board reaffirms its Decision and Orderissued in this proceeding on January 27, 1978 (re-ported at 234 NLRB 535), and hereby orders thatthe Respondent, The Methodist Home, Orange-burg, South Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forththerein.I)ECISIONSI A I1MI NI 0) 11 tIl. CASJ. PAR,ILN ROH RISON. Administrative Law Judge:Ilhis matter was heard in Orangehurg, South Carolina,1on Januar 8 1980. The charge as filed by the Unionnilt Augusi 2, 177. A colplaint issucd on September 20,1)77, alleging that Respondent iolated the Act by refus-ing to bargain with the Unioni followinlg the Union's cer-tification as bargaining agent of Respondent's emplosees.Pursuant to the General Counsel's Nlotion for SummaryJudgIllent the Board, by Decision and Order, dated Jan-uary 27, 1978,, granted the General Counsel's motioland found that Respondlent had unlawfl'ully refused torecoglize and bargain ith the Union i violation ofSection 8(a)(1 and (5) of the Act. Subsequently, on Peti-tion for Review and Cross-Application for Enforcementof a D)ecision and Order of the National Labor RelationsBoard. the United States Court of Appeals for theFourth Circuit, it an April 19, 1979, decision,2deniedenforcement of the Board's Order, and remanded thecase to the Board. On September 19, 1979, the Boardissued an Order reopenlinig the record and remanding theproceeding to the Regional l)irector for hearing, inwhich it directed these proceedings reopened and that afull hearing be held on Rcspondent's objections to theelection, consistent ith the opiniton of the circuit court'sopiion, ad that such hearing be held before an adminis-Irative law judge. On October 23, 1979, the Regional Di-recttr for Region 11 issued an order reopening case, re-voking certification, order consolidating cases, andnotice of hearing.On September 16, 1976, the Union filed its petition inCase I 1-RC-4251. The parties' Stipulation for Certifica-tionl Upon Consent Election was approved by the ActingRegional Director on October 10, 1976. SubsequentlyRespondent withdrew its agreement to the Stipulationfor Certification Upon Consent Election, and, on No-vember 2, 1976, the Regional Director issued an orderwithdrawing approval of the Stipulation for CertificationUpon Consent Election and car liing election, andnotice of hearing. Following a h, lnig, the Regional Di-rector issued a Decision and Direction of Election onDecember 23, 1976.: On April 28, 177, a secret-ballot214 NI RIH 535-2'}{- t Id 1171D u)u ring lie hertilg, tIl prile.s sili l.'lei 11; tlie hbargining ulnitl C,-hlahlst'd h~ thc I)ecionil, and Di r )lrck'ln(1 (t' f .iletin "a.% l 11 ap iiprolprialtetIl [ hal lllll is( o'ltrtu'd45X ME IFH()ISI IH()M4election was held, with the result: there were approxi-mately 164 eligible voters, there were no void ballots, 77votes were cast for the Union, 74 votes were cast againstthe Union, and there were 4 challenged ballots. hechallenged ballots vere sufficient in number to be deter-minative. On May 5 Respondent filed timely objectionsto the election. By a Supplemental Decision and Certifi-cation of Representative, which issued on June 9., 1977.the Regional Director, overruled Respondent's objec-tions, sustained the challenges as to three of the fourchallenged ballots. found that the fourth challengedballot was no longer determinative, and certified theUnion as exclusive representative of all the employees inthe above-mentioned unit. On June 18, 1977, Respondentfiled with the Board, the Employer's request for reviesof the Regional Director's Supplemental Decision andCertification of Representative. The Board, b tele-graphic order dated July 1, 1977, denied the request ofRespondent on the ground it raised no substantial issuewarranting review. Subsequently. Respondent tested theUnion's certification by refusing to bargain. Respondentcontended, in part, that the Regional Director, and theBoard, erred by not directing a hearing on Respondent'sobjections to the election. By its above-mentioned opin-ion, the Court of Appeals for the Fourth Circuit agreedthat Respondent was entitled to a hearing o its objec-tions. Therefore, the instant hearing was directed.During the hearing herein Respondent offered e\ idencein support of its Objections 1, 3, and 4.4All licensed practical rllrses, harge nllrses nur se, aides, ordcrhli,.hostesse , activities aid,. he.'keeping. dictars lilldr 1 and r1aIlll,-nance enploees at tihe employr', ()Orangebhiurg. South ('arolina. -ciit), hut excluding all office clerical emplisees. guards and su Iper I-sor a defi ned in the Act4 Those ohiecliolln, readI Approximately tvlo hours before the first ,otilig period, an rployce knlowin ito be ery actlc t)11 behalf f Ihe Ptitiolnel tliellit-ened another employee to he against llnloniatlion for thie nmploer'semployees the threat involed pointillng a large knife at the secondemployee's throat and lower abdomen accompanied b a threalteningstatement The threat instilled a great fear in the employc to .hichit was diretied as well as mI the mans other unit emploees i hoeither witnessed the incident or learned of it shortly thereafterThis threa: was intended Ito and did eriously disrupt at a criticaltime. the conditions necessary for a valid election and anilIunled tocoercioi and intimidation of anti-union employeesl I)uring the first oting period between 215 pm. and 3:45 prnitwo agents of the Petitionor positiolned themselves on the -mploy-er's property near the outside entrance to the voting area and am-paigned throughout the voting period These agents stopped andtalked with employees who were on their way to sle The Pelilltion-er's agents were positioned in such a manner that they could not heobserved from the administrative area of the Employer's facility andthe Employer was not in fact aware of their presence until hortlybefore the irst voting period ended Their position as also uchthat all off dulty employees coming to vote would be required t passclosely by them on their way to the oting area4. Two agents of Petitioner conducted a campaign of haralss, mntand coercion toward a fellow' employee after learning of this em-ployee's anti-ulioin sentiments The two(agents of Petitioner erepresent when this emploee openly stated her antl-liniln polnriPrior to that time there had been no difficulties betv een this eilplo -eec and the lPetitioner', agents How ever, upon learning f the rti-plosee's antl-uirliti feelings, etitoner's agent hbegan to harass aidcierce tier in her dails ai,iti s At onlle point, olter tf Petit tllor'agents grabbed this emlployee and threatened hlr, releasing hicl r nlwhen Ihec heard ,omelente approachingUpon the entire record ad from my observations ofthe witnesses, and after due consideration of the brieffiled by Respondent and a statement filed hy the Union.I hereby make the following:FINDIN(S ANDI CONCI SIONSThe EvidencetAlthough the unfair labor practice fiictual allegationsare not in dispute, Respondent contends it has no duty tobargain. Respondetnt, in ad ancing that argument, relieson its contention that the April 28, 1977, election shouldhave beenl set aside due to the Unioni's objectionable con-d tic t.Therefore, pursuant to the Board's "Order ReopentingRecord and Remanding Proceeding to Regional D)irectorfor leariig," the sole factual issue to he conlsidered inthese proceedings is hether the evidence jusltfies sus-taininig Respondent t s objection to the elect ion.(a) Ohje'('o r 1: In reviewing the Regional )irector'srefusal to accord Responldent a hearing on its objectios.the Court determined that ()bjection 1 raised serious fac-tUal issueS. TIhe alleged ()hbjectionable conduct arose outof anl incident wvhich occurred o the day of the electio.April 28. 1977.1hi1. ,hlt 1' 11lls hlIils1niellt an1d11 cIctrl1111 xtas clearly to iilu-encc this ertiploe c'. solc And it l sersc is iian ca;irliplt to oilhersw l} lppscd P'cinililIe A sluch 1I antiliue t Illegail ad rllpropclitlnrilldlatiorl ald rciralll s Illtch .affei ld tue rcsulis it' lI- tlctionRespondenrt, in its brieft ihleted Ct'uiicl flr ( llenral (Iounsel'scoiduct dliring the hering I hreh! i.eriule that ihbl'ciiol I oh,eredCItiisel itlo (ie nerai (i'lIlsel' Ihrllihout [t hea hring lie conllltctil hlltl-,self i full aclrd \itlih a.il ,.table st.rdalardls anrid lli applicabhc rules landti l ithe hIearing, ad iagin il Its rief, Respondlt qL ul.thImed us tlrisdiction In Its cnitCnitun til this mattiler did nt pruierlts nvs antllir labor prictict pr i.dil i Rcrtllsponden ionllndled lIhat i his lterillnx ls r's itl ils ohbectiOn I,, liet' lection ill the lrersenlalltil Ca,,' p"'At hlle hearing. s)iie Ctlnfusion deI cliped ils a restillt if Ith Recglt.iJDirector's "Order Reipenilng Case, Riking Certificalin. Order Coitn-stlidating Cases anti Notice of Hearing " It appears the Regional I)ireItr erred in issuinrig that Order The Regional Director also erred i reeoking the certlficatilonThe Hoard's IDecisil iln d ()rder, ,,hlch is ced illt 234 NI.RH 53s iolxcd only Case 11 CA 7134 Therefre, the action of Ihe U'nitell SltesCourt of Appeals for thi Fourtlh Circuit, alxor involed nil y one Icas. I ICA 7134. and it was Inly that ase which was remanded to the Hoard hsthe circuit court Consequently, the subsequent Order of the Hoard,which reopened he record. involled only one case, II CA-7114 andthat as the onI caste ihich was cited by the Boa.lrd in the caption ofthat Order t'hiatl rder relpenrilng r-c rd and remanding proceeding tgthe Regional Director fior hearing limited the scope of the Regional I)irector's responsihility to Ilie fiilltiri g.IS It HtRIttR (Il)t RHit) that this prioceeding be. and it hrebs s.remanded to the Regionlal D)irector for Region II for the purpose ofarrallging such heatring, and hlti the s;id Regional Direclor hbe. andhe hereby ix. authorized to issue ntice thereofTherefore, it appefirs that the Regiirnal Director exceeded the scipe ithis authority in several respects. Hioecver, it is clear that his errorr h eilnt[ prejudiced a ne's rightls r Illportultlie H is errors were proc-dulral onil and the eff'ect of hi' toalrtd's ()rdtr. v hllch a is fir a isritliutralse l.a, jludg t tconduct full hearing oi Respoldeit's bltuti.ion tothe t' cttiul il Case I1 R 42' 1, i, a lphlished hrecfore R-spoindr1's coneivilion in this rgard is lacking I eri til id herthsoserrtlde (Sce '/ii'l ... itlnu fi tlitlurin' -eroipie / ljolimn f J/ -ih /,toiditrl'. Irnc, 21() NI RHI 715 (il977)) I'riediirailly, Ih' only mailer Insolndlis he illite iabilr pi.n llt '(.teldlig45 Q DECISIONS OF NATIONAL IABOR RATIONS OARDAt approximately 11 or 11:30 a.m. on April 28, 1977,employee Betty Welfare approached employees LouisePhillips (Louise Prince at the time of the incident) andCarole Brown with a kitchen knife. The knife was ap-proximately 12-14 inches long, with a white handle anda serrated blade. Welfare pointed the knife toward Phil-lips' throat and said something to the effect, "Prince saidnobody around here can cut her a-; what are you goingto do, I've got you now." Carole Brown said, "Whydon't you just split her from the split up." The employ-ees laughed or smiled, Welfare told Phillips that Phillipsdid not have to worry about Welfare using a knife be-cause she had never harmed anyone in her life. No em-ployees witnessed the incident other than Welfare,Brown, and Phillips.7Although the above-mentioned incident occurred onthe day of the election, the evidence is clear that therewas nothing said or done during the incident, whichwould connect the incident to the election or to theUnion. However, Respondent contends that the incidentwas connected to the election and it points to an April28 conversation which, it argues, supports that conten-tion.The particular conversation which Respondent con-tends connects the knife incident to the Union wastouched upon during the testimony of several witnesses.None of the witnesses agreed on what occurred duringthat conversation.Louise Phillips, who was the object of the knife inci-dent, briefly touched on an earlier conversation duringher direct testimony. Phillips was asked by Respondent'sattorney, if, on April 28, she had a conversation with anyother employees regarding the union. Phillips repliedthat she had a conversation at the desk at the nursing sta-tion in the Clinksdale Building. Phillips testimony re-garding the conversation continued:Q. [By Respondent's Attorney] Do you recallwho was present for that conversation?A. [Louise Phillips] There were a few aides thatwere working that day plus Ms. Brown.Q. And do you recall who the aides were?A. Barbara Glenn, Pearly Hall, Karin Ulmer. Idon't remember if anyone else was there.MR. FAVORS [counsel for General Counsel]:Excuse me, could I get the names again.MR. ScHwturzER [Respondent's Attorney]:Pearly Hall, Barbara Glenn, Karin Ulmer andCarole Brown.Q. [By Mr. Schweitzer]: Do you recall if Mrs.Betty Welfare was there?A. Yes sir, she was there too.Q. Ms. Phillips to the best of your recollectionwhat was said in this conversation?A. Well, it was mainly about the union and whatit would make happen if a picket line, if the unionmade a picket line.Q. Did you participate in this conversation?However, employee Karin Ulmer testified that as she was comingout of a room she saw Welfare standing at the nurses desk hetweenBrown and Phillips with a knife and she saw Welfare turn around and gotoward the kitchenA. Well, I did. But I do not recollect all the con-versation because I was working at the time and Ihad my mind on my work.Q. [General Counsel]: What was discussed aboutthe union?A. Like I said before, about what if there was apicket line and it was discussed-Betty made itclear she was for the Union.Q. Ms. Welfare was there talking about it at thattime?A. That's right.Q. What did she say about the picket line?A. I do not recall what she said.Q. All right, what did Ms. Glenn have to sayabout the Union?A. They made it clear that they were for it andthat they were going to vote for it because they hadon Union buttons.Q. Okay, do you remember what Ms. Hall said?A. No I do not.Q. What about Ms. Ulmer? Did she say anythingabout the Union?A. I'm not real sure.Q. What about Ms. Brown? Ms. Carole Brown?A. I don't recall.Q. [General Counsel]: What did you discussabout the Union in the conversation?A. What did I discuss?Q. Yes, what did you say about the Union, aboutthe picket line; crossing it and so forth?A. I don't recall anything about crossing it. Irecall saying that I was not for the Union and that Iwas not going to vote or it.Q. Wasn't it Ms. Ulmer that brought up the con-versation about the picket line and what wouldhappen if she had to cross it?A. I don't recall who brought the subject up.Q. Do you remember saying in that conversationthat you were not afraid and that no one could cutyour a-?A. No, I do not.Q. You did not say that?A. Not to my remembrance.Q. Did you say that you had a pair of brassknuckles and that you would use on anyone whotried to interfere with you crossing the picket line?A. No I did not.Q. You don't rememher saying that'?A. No I do not.Q. What about Ms. Welfare, do you rememberher saying anything in response to the picket lineand the union?A. No. I only remember her saying that she wasfor the Union and that she was going to vote for it.Q. Do you remember her asking you if you wereafraid of your husband?A. Yes, I do.Q. I see. And how did that come up?46( METHODIST HOMEA. I don't know. I was going from the deskdown the hall and she was in the kitchen then.That's when she asked me if I was afraid of my hus-band.Q. Do you remember saying that you didn't be-lieve that your husband could cut your a-?A. Yes, I do.Q. You said that?A. I certainly did. I have no reason to be afraidof him.Q. Why had you said that you didn't think thatyour husband could cut your a-? What promptedyou to say that?A. She asked me a direct question. She asked."Do you think your husband could cut your a-?"Q. Had you said something about having youra- cut before that?A. No I had not.Q. So you're saying that Ms. Welfare was thefirst one to bring up the conversation about youra- being cut?A. That's right.In addition to Louise Phillips, Respondent called twoother witnesses whose testimony touched on the aboveconversation. The first of those witnesses was KarinUlmer. Ulmer was present in the courtroom during Phil-lips' testimony. Ulmer's testimony during the hearing in-cluded the following:Q. [Respondent's attorney]: To the best of yourrecollection would you tell us who was present orwho was involved in the conversation?A. Ms. Prince or Ms. Phillips, Ms. Brown, Ms.Welfare and I saw some housekeeping staff, but Ican't recall who they were.Q. Would you, to the best of your knowledge,tell us what was said by the various people?A. Well, somehow it came into the conversationabout what we would do it there was a picket line,if the Union were elected and I remember statingthat if there were a picket line I would turn aroundand go back home.Q. Do you remember anything anyone else said?A. Yes. Somebody said, as far as I can rememberit was Ms. Prince [Phillips], saying why would youturn around? I'm not scared of anyone. No one cancut my a-.Q. Ms. Phillips said that?A. Yes, as far as I remember it.Q. Did anyone else say anything?A. Well, we just passed it off as a joke becausethe next thing was that someone asked her if shewasn't even afraid of her husband and she said no.Q. Do you recall who asked her that?A. That was Ms. Welfare as well as I can remem-ber. 8However. Ulmer's testimony aboul this conersaion. and in otherareas as shown below. differed from her earlier esimony On Ma, 19Carole Brown, a nurse in Respondent's ICF unit, wasalso called by Respondent. In large measure Respondentrelied on the testimony of Brown, which like that ofLouise Phillips, Karin Ulmer, and others, was generallyfavorable to Respondent's position. Brown was not ques-tioned on the April 28 conversation on direct. Whenasked about the conversation on cross, Brown, who waspresent in the courtroom throughout the testimony ofPhillips and Ulmer, testified that she was aware that shehad been identified as being present during that conver-sation but that she had no recollection of such a conver-sation.Respondent did not call any of the other employeesthat were alleged to have been present during the con-versation.Betty Welfare was called by the Union. Welfare testi-fied that she was not involved in the April 28 conversa-tion. Welfare did testify that she overheard Louise Phil-lips comment that no one around there could cut her a-According to Welfare, she was in a patient's roomworking when she heard the comment from Phillips.Welfare heard nothing else of the alleged conversation.All the above-mentioned testimony, with the exceptionof that of Carole Brown, regarding the conversation con-tained elements of suspicion. Phillips' testimony wasstructured to cast Betty Welfare in the most unfavorableimage while retaining for herself the image of someonowho said nothing improper. Her testimony conflicts withthat of other of Respondent's witnesses, Carole Brownand Karin Ulmer. Even Respondent's attorney, in hisbrief, does not rely on Phillips' testimony regarding thealleged conversation.Respondent's attorney relies instead on the testimonyof Karin Ulmer. However, as shown above, there are se-rious conflicts between Ulmer's testimony at the hearingtrial and her pre-trial affidavit. Additionally, her testimo-ny at the hearing conflicts with that of Carole Brown.Betty Welfare's testimony would, at first blush, appeartoo unusual to be true. Although she contends that shewas not involved in the conversation, she admittedlyoverheard the one critical remark uttered by LouisePhillips (i.e., the comment regarding someone cuttingher).After examining all the evidence and considering myobservation of the witnesses' demeanor, I am convincedthat both Carole Brown's and Betty Welfare's testimonyabout the April 28 conversation were truthful. However,I am also convinced that portions of the testimony ofUlmer and Phillips probably indicate what actually oc-1977. Ulmer gave an affidasit in which she identified only Carole Brown.Louise Prince (Phillips). and herself being involved in the April 2 con-versation In the affidavit. Ulmer testified:"On he morning of the 28th I asked Brown if the Union wasgoing to picket on Friday if it won. She said she didn't know. I saidI was afraid that I knew that the union was nothing hut suppressedcommunism and was going to get my husband to take me and if Icouldn't get in I would call the home and have them come get me.Louise Prince [Phillips] said she wasn't cared that she had a pair ofbrass knuckles and would take hem I asked Prince if she was even,cared of her husband She said no that she asn't scared of any-thing that no onre could cut her aAddilionall, LUlmcr testified in her afidavit that "Bett? Welfare did nttalk to me habout the Union "46h I t)'ISIONS ()I NATIONAL .A3()R REI.ATIONS 3()ARDcurred. I am convinced that Ulmer did, as she testified inher affidavit, indicate in Phillips' presence that she wouldnot cross a picket line. I am also convinced that Phillipswas not being truthful when she denied saying that shewas not afraid and that no one could "cut her a-."However, Phillips' testimony that she was "going fromthe desk down the hall" when the matter of "cutting hera-" arose, squares with Betty Welfare's testimony thatshe overheard Phillips make that remark while she (Wel-fare) was working in a patient's room.I credit Betty Welfare's testimony that she was not in-volved in the conversation but that she overheard Phil-lips say no one could cut her a-. Even though, asshown below, I found Ulmer's testimony to be largelyincredible, I have credited her affidavit testimony re-garding the comments between her and Louise Phillips.That particular testimony squares with what Betty Wel-fare overheard while working in a patient's room.The above-mentioned "knife incident" prompted aseries of questions from the Fourth Circuit Court of Ap-peals.10 In regard to Objection 1, I shall consider thosequestions in light of the record evidence.(1) The incident was or was not in earnest but was in-tended as a joke: Despite the obvious incongruity of heractions, I am convinced that Betty Welfare intended herknife threat to be nothing more than a practical joke.Louise Phillips admitted that during the knife incident,Betty Welfare told her that Phillips did not have any-thing to worry about, that Welfare was afraid of knives.Ray Masneri, who, at the time of the above incidentwas Respondent's administrator, testified that Phillipscame in and told him about the incident at approximately11:30 a.m. on April 28. Masneri admitted on cross-exami-nation that Phillips told him that she thought Betty Wel-fare may have been kidding.The testimony of both Masneri and Betty Welfaredemonstrates that Welfare told Masneri that she wasonly joking.Moreover, there was simply no evidence introducedwhich demonstrated that Welfare had any motive otherthan to joke, when she approached Phillips with theknife.Additionally, other evidence and my observations ofBetty Welfare convince me that she was joking. Welfareimpressed me as a person that would not engage in anyaction designed to physically harm anyone. She de-scribed herself as being very happy when she came in towork on April 28. Maseri testified that he knew of nodisciplinary problems with Welfare and there was no evi-dence that she ever presented any disciplinary problemsto any of Respondent' supervisors.(2) The incident was or was not entirely unrelated to theUnion organization campaign or the pending election: Asshown above, nothing was said during the knife incident,which would tend to connect the incident to the Unionor the election. Moreover, the testimony of former Ad-ministrator Masneri indicates the reports he received re-garding the incident contained nothing which wouldconnect the incident to the Union or the election.Fd. R Evil , Rule O1(d( I)(AHI 596 F2d 1173, upru.The evidence does reflect that Welfare favored theUnion and that Phillips opposed the Union. However,there is no evidence that the two clashed in their viewsor that they had arguments regarding the Union. LouisePhillips admitted that she and Betty Welfare never hadhard words and always got along well together. Welfaretestified without contradiction, that Phillips gave her a"Vote No" sticker on April 28, and that Welfare worethe sticker along with a prounion sticker during herwork that morning.As found above, the evidence reflected that Welfarewas unaware of any connection between Phillips' com-ment that no one could cut her, and the Union.Furthermore, in view of Brown's testimony, she wasaware of nothing which would cause her to connect theknife incident with the Union or the election. Brown,like Welfare, was not present during the conversation inwhich Louise Phillips said no one would cut her. Theevidence reflected that Brown told employee Ardie Carnabout the knife incident, but Carn's testimony demon-strated that Brown said nothing to her which would con-nect that incident with the Union or the election.Therefore, I find, on the basis of the evidence, that theonly person that could have possessed any informationwhich would result in some likelihood of her connectingthe knife incident with the Union or the election wasLouise Phillips. Phillips was, of course, aware that theearly morning conversation during which she said thatno one could cut her dealt with a "picket line." Phillipstestified that she did not discuss the knife incident withanyone other than her supervisors on the day of the elec-tion. ' Moreover, Phillips' comments to her supervisors,Masneri and Reeves, reflect that she was not connectingthe incident with the election or the Union.Phillips testified that she continued working on April28 until the end of her shift and that she voted in theelection.Therefore, as to everyone except posibly Phillips,there was no relationship between the knife incident andthe Union or the election. Although the possibility existsas to Phillips, the evidence indicates that she did notmake such a connection and, in any event, she proceededto vote in the election. There was no testimony or evi-dence that the incident affected the way Phillips voted.(3) Welfare, the agressor in the incident, was or was notan agent of the Union: In regard to the issue of what wasWelfare's connection with the Union, the evidence'2is' I do not credit Karin Ulmer's testlimny that Louise Phillips iidher of the knife incident on April 28. Phillips testified that she told noone. lithe r ihan Supervisors Masneri and Reeees, about he i nciden onthai day Moreover, although Ulmer discussed April 28 at length in herMay 1 I, 77, affidavit. she made no mention of learning of the knife in-cident on0 that day As shown t hroughout this Decision I found Ulmer tobe an incredible witness12 Karin Ulmer testified that Betty Welfare ad Barbara Glenn (bothemplosees), asked her how she stood n the Union lmer contendedthat Welfare anl Glen n harassed her at work b ecause she opposed heU nion As in licated above I do not credit Ulmer's testimony I will con-sider tiher contention of harassment under Ohjection 4, injru Mreo,er Ispecifical ly discredit Uthner'e, teilnii: y that ell Welfar e asked h tier howshe io l ibohtl tib e tt ion. in , icL. if Ulmer's testlliony In her pre-trialaftida vi , h I ich .as direcil co ntrar ii, t r e arintg testimon i, haIregard In tier pre-trial affidaviw, Ulmer estified. Belly Welfare did nttalk to me about th e Uniot."462 .1 1TH()t)1DIS H()MEas follows: Louise Phillips testified that Welfare "made itwell known that she was for the Union."Carole Brown's only testimon? regarding WVelfare'sconnection with the Union was that Welfare had saidthat she was for the Union and, if the Union came in. sheand "Barbara" were going to he the shop stewards.Employee Ardie Cam testified that Welfare had "let itbe known that she was for the Union."Betty Welfare testified that she served as union ob-server throughout the election. Welfare was paid b theUnion for her services as election observer. Welfare at-tended union meetings prior to the election and, on occa-sion, she asked questions at those meetings. However.Welfare did not conduct the meetings, nor did she speakat those meetings.The cases, both before the courts and the Board.show, with uniformity, that under circumstances similarto the instant case of Betty Welfare, the employee wouldnot be the Union's agent.: In the case of Certain-feedProducts Corporation .N.L.R.B.. 562 F.2d 5(00), 509-510(7th Cir. 1977), cited by the court hercin, the SeventhCircuit held that employees on the in-plant organizingcommittee of the union, who made representations toother employees regarding what effect the signing ofunion authorization cards would have on the employeesnot having to pay a union initiation fee, did not therebybecome agents of the union. In so holding, that court dis-tinguished the case of N.L.R.B. v. Urban Telephone Cor-poration, 499 F.2d 239 (7th Cir. 1974), pointing out thatthe employee in question in Urban Telephone was the em-ployee that initiated the original contact with the union;was one of three contact men selected by the unionwhose function was to relay information between theunion and employees; and, although the union organizersheard that the employee had, on a number of occasions,threatened antiunion employees, the union organizersnever repudiated the threats.The court also cited the case of Collins & 4Ailman Cor-poration v. .NL.R.B., 383 F.2d 722, 729 (7th Cir. 1967).The question in Collins & Aikman, was whether theUnion, by paying its employee election observer a feewhich was seven times what the employee would havebeen paid for working during that time, had engaged inobjectionable conduct. The court there found that such ahigh fee had a tendency to influence employees' votesand was, therefore, objectionable. In the instant case, Re-spondent does not contend that the Union engaged in ob-jectionable conduct by paying the observers, includingWelfare, an "unusually" high fee. Furthermore, therecord does not support such an allegation. Welfare re-ceived a fee of $20. However, the election lasted from2:30 to 3:30 p.m. and from 10:30 to 11:45 p.m. Welfarewas required to be present throughout the voting timesplus the time required for the preelection conference andthe time required to count the votes. There was nol3 See also ilreone Steel Prnduct Ci, 235 NIRH 548 (1978) .uli//l',v. NL.R.B., 571 2d 1292 4th Cir 19781: as regard empl,yee PairclloThe court agreed 'ith the Board that Parello as, ni,, an agent of thcUnion even hough he ails on the union's clonference hboard and the ,gotiating committee Ho'eer, as to the acilng slesard, he coca fundthe Board erred in finding he union as not responsible fr hi. aitliosCompare. .4Ahho,, .)ahoruratore N .R. .544) tI 2d1 hh2 (41h ir 1,i76,showing what her , age scale was, or that the $20() feewas out of line v, ith her normal su ages for a similarperiod of tinle.T'he court also inquired as to whether Welfare's con-duct was attributahble to the Union even though she ma!not qualify as the Union's agent. However, Respondentpresented no evidence during the hearing herein whichs,kould justify my making such findinig. O()n the basis ofthe rcord et.idence, Welfairc did nothing more than indi-cate that she favored the Union, tell Carole Brown thatshe and "Barbara"'' ould he ste, ards if the Union canmein, and serve as one of the union election observers. Asindicated above, nothing sas said during the knife inci-denit which would tend to attribute that action by Wel-fare to the Union. Moreover, there 'sas no evidence thatWelfare, either through direct statement or implication.ever expressed that she uvas acting on the Union's behalfin ally capacity.(4) In any evcnt the incident did or did not cast a cloudrof fear or apprehension over the election ufficient fi)r it tobc .saut that it tmiht have influenced its result: In its opin-ion, the Fourth Circuit expressed concern with evidencethat could have demonstrated an atmosphere of fear andapprehension among Respondent's employees as a resultof the knife incident. In that regard, the court referred totestify that, "cold feeling came over the floor after it [theincident] happened" and everything became "veryquiet." In that regard the court cited the case of.VL.R.B. v. Gulf States Canners, Inc., 585 F.2d 757(1978) In GulfStates the Fifth Circuit Court of Appealscriticized the Board fior applying the wrong test in con-sidering objections to an election. The court found thatthe Board appeared to be concerned with the union'sintent regarding the union's payment of fees to employ-ees during an election canipaign. The Fifth Circuit indi-cated that the "intent test" ,was inconsistenit with theproper test which should hare been, whether the unlaw-ful acts "interfered with the employees' exercise of freechoice to such an extent that they materially affected theresults of an election." The court in Gulf States, stated,"an unintentional act may have such a deleterious effecton the conduct of an election that the result does riot re-flect the voters free will." That Court held that, in at-tempting to determine the effects of a particular act, "theassay should seek to find whether the questioned actionby an election candidate had a tendency to influence theoutcome of the voting."The Gulf States test is applicable here.4 If the evi-dence demonstrates that Welfare's actions had "such adeleterious effect on the conduct of [the] election thatthe result does not reflect the voters free will," then theelection should be set aside, even though Welfare had nosuch intention.However, Respondent, during the hearing herein. didnothing more than repeat the evidence that bothered theFourth Circuit. Several witnesscs for Respondent testi-fied to the effect that employees were quiet after the" Set' alsoI l/cte, n i c (olrnpur n Cnl ( or \ .R 1K 54h F 2d lOSS.1)2 4th ir lu7h)463 DECISIONS 01F NATIONAL LAB()R RELATIONS BO()AkDknife incident. "s However, the credited evidence, didnot follow up on the possibilities presented by that testi-mony.On the basis of the credited evidence only employeesPhillips, Brown, Welfare, and Carnm knew of the knifeincident at the time of the election. However, of thatgroup only Phillips had any, reason to suspect that theknife incident could have had any relationship to theUnion. 7 Nevertheless, according to her own testimony,Phillips completed her days work and voted in the elec-tion.Of course Respondent has enjoyed continued access toits employees and it had the right to question its employ-ees regarding its objections. 8 Nevertheless, Respondentoffered no further evidence which would tend to supporta finding under the Gulf States test.In the absence of evidence illustrating more than a sus-picion that the knife incident and its possible connectionwith the Union, were known to more unit employees. Ihave determined that "the incident did not cast a cloudof fear or apprehension over the election sufficient for itto be said that it might have influenced the result."(b) Objection 3: In support of this objection Respond-ent offered the testimony of employee Willie MaeOwens. Owens testified that at the time of the electionshe saw an unidentified woman, who she knew to be aunion agent, stop five or six, or more, cars out near theintersection of the highway and Respondent's driveway.Owens testified that she could see that the woman wastalking to the occupants of the cars. Owens identifiedone of the cars' occupants as employee Lucille Green.However, Lucille Green did not testify. Owens testifiedthat she reported what she had observed to Administra-tor Masneri. She told Masneri that "they [are] campaign-ing right there on the grounds." Owens testified thatMasneri went out and talked to the woman and, thereaf-ter, the woman moved across the highway and stoodthere. Masneri, who testified on other matters beforeOwens was called, did not testify about this particular in-cident.The testimony indicated that the woman, who Owensidentified only as being a union representative, wasalways out of sight of the voting area.It is clear, and I find, that even by placing the mostfavorable consideration on Owens' testimony from thestandpoint of Respondent, the evidence is insufficient tosupport an objection. Nor would Owens testimony con-tribute toward a finding of objectionable conduct whenconsidered alongside the evidence offered in support of15 Those witnesses included employee Ardie Cam who testified therewas just a "cold, dull. I don't know, a feeling over the building." Howe-er, another of Respondent's witnesses, Carole Brown, testified that "ev-erybody was tense [on April 28], from the beginning of that workday upuntil the end of the workday." Therefore, the record does little morethan show that the employees were quieter than usual n April 28, alongwith the inference that perhaps the election or the knife incident conitrib-uted to that situation' Cam testified that she was told of the incident by Carole Brown onthe afternoon of the election.17 rown's testimony demonstratcd that she was not present duringthe earlier conversation where Phillips mentioned no one could cut heiNone of the witnesses that testified about the earlier conversation placedCarn at the cinversation1i Johnnie'i Poultrv (o., 146 NL.Rtl 770 (1964).the other objections. Respondent contended that Owens'testimony proved that the Union was electioneering nearthe polls during the voting period, and was, therefore,objectionable. Those contentions are not supported bythe evidence. The evidence does not demonstrate thatthe unidentified woman was electioneering. Owens ad-mitted that she could not tell what the woman wassaying or doing, other than stopping cars. The one em-ployee identified as being stopped, Lucille Green, wasnot called by Respondent. Nor did Respondent showwhy Green was not called. Masneri, who allegedlytalked to the unidentified woman, was not questionedabout his knowledge of the incident. Furthermore, theevidence indicated that the woman was not near thepolls. Therefore, I find that this objection is not support-ed by the evidence.(c) Objection 4: In support of this objection Respond-ent offered the testimony of Karin Ulmer. According toUlmer's testimony at the hearing, her relationship withtwo employees, Betty Welfare and Barbara Glenn,changed after Welfare and Glenn asked her how shestood about the Union. Ulmer testified that she told Wel-fare and Glenn that she was against the Union. Fromthat point, according to Ulmer, her relationship withWelfare and Glenn was not friendly anymore. Ulmerwas asked about specific examples and she replied,"They wouldn't help at work like they always had. Theyblocked my path when I had my hands full, and youknow, things like that." She testified that they also in-spected her work and that inspecting her work was notpart of Welfare's and Glenn's job. Ulmer did not place adate on the above matters.Additionally, Ulmer testified that, as she was cominginto work, a couple days before the April 28 election,Barbara Glenn was out at the timeclock. Ulmer testifiedthat, as she punched in and was turning around, Glenn"held my arm and it was quite a pressure and I asked herto please turn loose. She said, 'Well what are you goingto do about the election,' I said that it didn't make anydifference to me because as far as I was concerned that Iwasn't eligible to vote anyway, and she said, 'Well, whatare you going to do?' I told her I was going to vote no,and she said that I'd better think about it and vote yesbecause 'I think everybody is going to ask for trouble."'Again, as in other incidents mentioned above, Ulmer'stestimony at the hearing differs materially from her prioraffidavit testimony.In her affadavit, Ulmer testified as follows:Sometime in February ...when I came to thetimeclock she was getting there. [Barbara] Glennasked me at the timeclock if I ever thought aboutthe union. She held my arm as if she wanted me tobe aware that she wanted to stop me and talk tome. I told her I hadn't thought about it one way orthe other. (I had not thought that I would be eligi-ble to vote since I had just started.) Glenn said Ibetter think about it. I told her to turn me lose. Shedropped my arm. At that time someone was comingup the hall. She didn't say anything more about it.In late February I had to work late one afternoonand came in early. Reeves asked me if I was sched-464 METHODIST HOMEuled the day of the election. She told me I was eli-gible. Reeves told me that I should come in even ifI was going to vote no. I said I was planning onvoting no. Barbara Glenn and Betty Welfare werepresent when I said this. Glenn and Welfare did notsay anything.The only time Barbara talked to me about theunion was at the timeclock mentioned above. BettyWelfare did not talk to me about the union.After I made this statement to Reeves I believethat Welfare and Glenn began to harass me. It start-ed a couple of days afterwards about the Ist Satur-day in March.On about Sunday March 6-1 am not sure of thedate Hughes asked who was helping me with thetrays. I said Willie Mae Ritter. The other girls Wel-fare, Glenn, Pearlie Mae Hall and Eloise weretaking a long lunch break and weren't helping me. Ibelieve they were doing this to get even with me.The next time about a week later some cardswere messed up on the trays. I told Brown that Ithought that it was intentional. I did not see Glennmess up the trays. She however was the only onewho had access to it. This made all of us nervousand jumpy so we couldn't work everyone was onedge.On about Sunday March 6, 1 tried to pull thetrays out the door on the lunch carts. I tried to getthe trays out and Glenn and Welfare closed thedoors. I did not say anything to them except excuseme I would like to get in their [sic]. I then startedignoring them and not bothering with them any-more. This happened on about every day for aweek.Sometimes Glenn and Welfare would go downthe hall and would ask me why I made the bed thisway.This kind of thing stopped after about 3 weeks. Idid not report this to Masnari or any supervisor be-cause I didn't want them to bother about it.In view of the continuous conflicts between her testi-mony at the hearing and her prior affidavit testimony, Iplace little trust in Karin Ulmer's testimony. However,of the two, it has consistently appeared that her affidavittestimony is more reliable than her testimony at the hear-ing. I note in that regard that, in every material instant,Ulmer, at the hearing, tended to exaggerate her previoustestimony in order to favor Respondent's position on itsobjections. For example, regarding her alleged harass-ment at work, Ulmer placed the "timeclock incident"with employee Barbara Glenn only a couple days beforethe election. However, when she testified less than amonth after the election, on May 19, 1977, she recalledthat the "timeclock incident" occurred during February.Additionally, at the hearing, she testified that during the"timeclock incident," Glenn placed "quite a pressure" onher arm and threatened that "everybody is going to askfor trouble." In her affidavit, Ulmer testified that Glennheld her "arm as if she wanted me to be aware that shewanted to stop me and talk to me." In her affidavit shesaid nothing about Glenn threatening that everybody isgoing to ask for trouble. Instead, Glenn told her that shehad better think about it.Even ignoring my reservations about Ulmer's testimo-ny, there appears to be nothing in the incidents men-tioned in her affidavit which would justify overturningthe election. Ulmer's objective testimony regarding thealleged harassment includes only a suspicion that on oneoccasion Barbara Glenn "messed" up some cards on atray; that several "girls" took a long lunch break inorder to avoid helping Ulmer; that Glenn and Welfareclosed a door as Ulmer tried to pull trays out the door;and that "sometimes Glenn and Welfare would ask mewhy I made the bed this way." Furthermore, Ulmer tes-tified that all those incidents stopped after about 3 weeksand that she did not report them to a supervisor because"I didn't want them to bother about it."Under the circumstances, I find that Ulmer's testimonyat the hearing regarding the alleged harassment and thealleged "timeclock incident" are not worthy of belief.Furthermore, her affidavit testimony, which I credit onlyto the extent it reflects specific events which are other-wise not rebutted, falls short of proving objectionableconduct.In the first place, there is insufficient evidence to showthat Barbara Glenn was an agent of the Union. AlthoughRespondent argues that she had apparent authority suffi-cient to warrant my finding that she was an agent, I dis-agree. If anything the evidence regarding Glenn's allegedagency status, is no stronger than the evidence regardingWelfare's alleged agency status. Therefore, I find thatRespondent failed to prove that Glenn (or Welfare) wasan agent of the Union.Moreover, Ulmer's testimony fails to support a findingof harassment sufficient to support my finding the con-duct objectionable, even when that evidence is consid-ered in light of all the evidence presented in favor ofother objections. Additionally, Ulmer's testimony dem-onstrates that the alleged harassment stopped long beforethe April 28 election. Therefore, I recommend that Ob-jection 4 be overruled.In view of the above findings and conclusions, I makethe following:RECOMMENDATIONSIt is recommend that the Board find that the objec-tions to the election filed by Respondent have not beensustained, and that it affirm its Order in the instant pro-ceeding (as reported in 234 NLRB 535).465